Title: From James Madison to William Vans Murray, 1 June 1801
From: Madison, James
To: Murray, William Vans


Sir,Department of State Washington 1st. June 1801
The President being desirous of diminishing expense whenever economy can be reconciled with the Public good and thinking it expedient also that our diplomatic connections with Europe should be limited to cases indispensably requiring them, has concluded to discontinue the establishment of a Public Minister at the Hague. This measure is the more convenient at the present moment as no Minister from that Court resides, at this time, in the United States and the delicacy of personal considerations is thereby excluded.
In conformity to this determination of the President you will herewith receive the customary letter announcing his permission of your return to the United States which you will present without any unnecessary delay.
In your audience of leave, it is the wish and instruction of the President, that you improve the occasion for impressing on the Government of the Batavian Republic, by the strongest assurances the friendly sentiments of the United States, and their desire to foster and extend the advantages resulting from a perfect harmony and liberal intercourse between the two Countries.
The purpose of the President not to send a successor can be better explained on informal occasions. You will in making the explanation, be careful only to guard against any possible suspicion of unfriendly or disrespectful motives on the part of the President and against any renewal on the part of the Batavian Government of a diplomatic mission to the United States in expectation of a correspondent mission from them. I have the honor to be &c.
James Madison
 

   
   Letterbook copy (DNA: RG 59, IC, vol. 1).


